Citation Nr: 1716224	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for myasthenia gravis.

2.  Entitlement to service connection for primary biliary cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to February 1985.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which denied service connection for multi-chemical sensitivity/respiratory reaction/recurrent bronchitis, myasthenia gravis and biliary cirrhosis.

The Board remanded these claims in May 2014 and again in September 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2017 Informal Hearing Brief, the Veteran's representative contends this appeal is not ready to be adjudicated because there remains an issue regarding missing medical evidence identified by the Veteran.  Such evidence was attempted to be obtained by the September 2016 Board remand directives.  

Specifically, in an attempt to satisfy the September 2016 Board remand directives, in November 2016, the RO requested additional evidence from the Veteran.  This evidence included identifying information that would assist the RO in locating the records the Veteran contends are missing from the file along with an authorization form to allow the RO to obtain such records.  No response was received from the Veteran and a Supplemental Statement of the Case was issued in December 2016 denying the claims.  

However, in January 2017, the Veteran submitted a statement in which she identified the last known location of her complete medical record and her belief that her records may have been retired to the National Personnel Records Center at St. Louis between 1996 and 2004 under her husband's name/service number.  The Veteran and her husband also submitted executed authorization forms to allow the RO to seek the records.

In light of the fact that the Veteran has now provided information which will assist the RO in attempting to locate the identified records, the Board finds another remand is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any pertinent medical treatment records from VA at each location identified by the Veteran, to include any treatment records stored as dependent records with the Veteran's spouse's treatment records.  Follow the procedures for obtaining records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding record which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, contact the National Personnel Records Center at St. Louis or any other appropriate service department offices, and request that a search be conducted for any treatment records pertaining to the Veteran, to include records stored as dependent records with her spouse's records between the years of 1996 and 2004.

3.  If the above development results in new records, provide a copy of these records to the VA examiner who examined the Veteran in October 2014 and provided an opinion in December 2014.  Ask the VA examiner to provide addendum opinions for each of the Veteran's claims addressing any new evidence obtained and whether this evidence changes any of the examiner's opinions.  Only if the VA examiner deems it necessary, schedule the Veteran for a VA examination.  If the VA examiner is not available, the claims folder should be reviewed by another examiner and the examiner should provide addendum opinions addressing the Veteran's claims and any new evidence.

4.  Thereafter, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

